Name: Regulation (EEC) No 1395/69 of the Council of 17 July 1969 amending Regulation (EEC) No 447/68 laying down general rules for intervention buying of sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|31969R1395Regulation (EEC) No 1395/69 of the Council of 17 July 1969 amending Regulation (EEC) No 447/68 laying down general rules for intervention buying of sugar Official Journal L 179 , 21/07/1969 P. 0004 - 0004 Danish special edition: Series I Chapter 1969(II) P. 0312 English special edition: Series I Chapter 1969(II) P. 0336 Greek special edition: Chapter 03 Volume 4 P. 0210 Spanish special edition: Chapter 03 Volume 3 P. 0135 Portuguese special edition Chapter 03 Volume 3 P. 0135 Finnish special edition: Chapter 3 Volume 2 P. 0216 Swedish special edition: Chapter 3 Volume 2 P. 0216 REGULATION (EEC) No 1395/69 OF THE COUNCIL of 17 July 1969 amending Regulation (EEC) No 447/68 laying down general rules for intervention buying of sugar THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 1009/67/EEC (1) of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 1393/69, (2) and in particular Articles 9 (7), 10 (2) and 17 (3) thereof; Having regard to the proposal from the Commission; Whereas Council Regulation (EEC) No 447/68 (3) of 9 April 1968 laying down general rules for intervention buying of sugar should be brought into line with the amended text of Article 10 (1) of Regulation No 1009/67/EEC; HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for Articles 3, 4 and 5 of Regulation (EEC) No 447/68: "Article 3 1. Intervention agencies may sell sugar only after a decision to this effect has been taken in accordance with the procedure laid down in Article 40 of Regulation No 1009/67/EEC. 2. The sale of sugar under the conditions referred to in the first subparagraph of Article 10 (1) of Regulation No 1009/67/EEC shall be by invitation to tender or by some other sales procedure. The sale of sugar for the purposes referred to in the second subparagraph of Article 10 (1) of Regulation No 1009/67/EEC shall be by invitation to tender. 3. The purpose of the tender shall be to determine the selling price, the amount of the denaturing premium or the amount of the export refund as the case may be. The terms of the invitation to tender, including the intended use of the sugar to be disposed of, shall be determined when the decision is taken to issue an invitation to tender. 4. The terms of the invitation to tender must guarantee equal access and treatment for all interested parties irrespective of the place of their establishment within the Community." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1969. For the Council The President P. LARDINOIS (1)OJ No 308, 18.12.1967, p. 1. (2)OJ No L 179, 21.7.1969, p. 1. (3)OJ No L 91, 12.4.1968, p. 5.